                Case 3:19-cv-04339-SK Document 1 Filed 07/29/19 Page 1 of 8




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                       UNITED STATES DISTRICT COURT
 9                    NORTHERN DISTRICT OF CALIFORNIA
10
     JEFFREY KATZ, individually and on )          Case No.
11
     behalf of all others similarly situated, )
12                                            )   CLASS ACTION
13   Plaintiff,                               )
                                              )   COMPLAINT FOR VIOLATIONS
14           vs.                              )   OF:
15                                            )
                                              )   1. NEGLIGENT VIOLATIONS OF
16
     PATIENT BUILDERS, INC.; DOES )                  THE TELEPHONE CONSUMER
                                                     PROTECTION ACT [47 U.S.C.
17   1 through 10, inclusive,                 )      §227 ET SEQ.]
                                              )   2. WILLFUL VIOLATIONS OF THE
18                                                   TELEPHONE CONSUMER
     Defendant(s).                            )      PROTECTION ACT [47 U.S.C.
19                                            )      §227 ET SEQ.]
20                                            )
                                              )   DEMAND FOR JURY TRIAL
21
           Plaintiff, JEFFREY KATZ (“Plaintiff”), on behalf of himself and all others
22
     similarly situated, alleges the following upon information and belief based upon
23
     personal knowledge:
24
                                NATURE OF THE CASE
25
           1.     Plaintiff brings this action for himself and others similarly situated
26
     seeking damages and any other available legal or equitable remedies resulting from
27
     the illegal actions of PATIENT BUILDERS, INC. (“Defendant”), in negligently,
28
     knowingly, and/or willfully contacting Plaintiff via “telephone facsimile machine”

                                  CLASS ACTION COMPLAINT
                                             -1-
                Case 3:19-cv-04339-SK Document 1 Filed 07/29/19 Page 2 of 8




 1   in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
 2   (“TCPA”), thereby causing Plaintiff and all others similarly situated to incur the
 3   costs of receiving unsolicited advertisement messages via “telephone facsimile
 4   machines” and invading their privacy.
 5                              JURISDICTION & VENUE
 6         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   a resident of California, seeks relief on behalf of a Class, which will result in at
 8   least one class member belonging to a different state than that of Defendant, a
 9   company with its principal place of business and State of Incorporation in Arizona
10   state. Plaintiff also seeks up to $1,500.00 in damages for each call in violation of
11   the TCPA, which, when aggregated among a proposed class in the thousands,
12   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
13   diversity jurisdiction and the damages threshold under the Class Action Fairness
14   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
15         3.      Venue is proper in the United States District Court for the Northern
16   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
17   business within the state of California and Plaintiff resides within this District.
18                                        PARTIES
19         4.      Plaintiff, JEFFREY KATZ (“Plaintiff”), is a natural person residing
20   in San Francisco County, California and is a “person” as defined by 47 U.S.C. §
21   153 (39).
22         5.      Defendant,    PATIENT       BUILDERS,        INC.    (“Defendant”       or
23   “DEFENDANT”), is a marketing service, and is a “person” as defined by 47 U.S.C.
24   § 153 (39).
25         6.      The above named Defendant, and its subsidiaries and agents, are
26
     collectively referred to as “Defendants.” The true names and capacities of the

27
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are

28
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious



                                   CLASS ACTION COMPLAINT
                                              -2-
                  Case 3:19-cv-04339-SK Document 1 Filed 07/29/19 Page 3 of 8




 1   names. Each of the Defendants designated herein as a DOE is legally responsible
 2   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 3   Complaint to reflect the true names and capacities of the DOE Defendants when
 4   such identities become known.
 5          7.      Plaintiff is informed and believes that at all relevant times, each and
 6   every Defendant was acting as an agent and/or employee of each of the other
 7   Defendants and was acting within the course and scope of said agency and/or
 8   employment with the full knowledge and consent of each of the other Defendants.
 9   Plaintiff is informed and believes that each of the acts and/or omissions complained
10   of herein was made known to, and ratified by, each of the other Defendants.
11                              FACTUAL ALLEGATIONS
12          8.      Beginning in or around July 2018, Defendant contacted Plaintiff on
13   his telephone facsimile numbers ending in -3052, in an effort to sell or solicit its
14   services.
15          9.      Defendant contacted Plaintiff via facsimile from telephone numbers
16   confirmed to belong to Defendant, including without limitation (632)201-2142.
17          10.     Defendant contacted Plaintiff on or around July 2018 in an effort to
18   solicit its business.
19          11.     Defendant’s messages constituted “telephone solicitation” as defined
20   by the TCPA, 47 U.S.C. § 227(a)(4) and “unsolicited advertisement” as defined by
21   the TCPA, 47 U.S.C. § 227(a)(5).
22          12.     Defendant used an “telephone facsimile machine” as defined by 47
23   U.S.C. § 227(a)(3) to place its calls to Plaintiff seeking to sell or solicit its business
24   services.
25          13.     Defendant’s calls constituted calls that were not for emergency
26
     purposes as defined by 47 U.S.C. § 227(b)(1)(A).

27
            14.     Defendant’s calls were placed to telephone facsimile numbers

28
     assigned to a telephone service for which Plaintiff incurs a charge for incoming



                                    CLASS ACTION COMPLAINT
                                               -3-
                 Case 3:19-cv-04339-SK Document 1 Filed 07/29/19 Page 4 of 8




 1   messages.
 2         15.     Plaintiff is not a customer of Defendant’s services and has never
 3   provided any personal information, including his telephone facsimile number(s), to
 4   Defendant for any purpose whatsoever. Accordingly, Defendant never received
 5   Plaintiff’s “prior express consent” to receive calls using a telephone facsimile
 6   machine pursuant to 47 U.S.C. § 227(b)(1)C).
 7                                CLASS ALLEGATIONS
 8         16.     Plaintiff brings this action on behalf of himself and all others similarly
 9   situated, as a member of the proposed class (hereafter “The Class”) defined as
10   follows:
11
                   All persons within the United States who received any
12
                   telephone facsimile messages from Defendant to said
13                 person’s telephone facsimile number made through the
14                 use of any telephone facsimile machine and such person
                   had not previously consented to receiving such messages
15
16
           17.     Plaintiff represents, and is a member of, The Class, consisting of All
17
     persons within the United States who received any telephone facsimile messages
18
     from Defendant to said person’s telephone facsimile number made through the use
19
     of any telephone facsimile machine and such person had not previously provided
20
     their telephone facsimile number to Defendant within the four years prior to the
21
     filing of this Complaint.
22
           18.     Defendant, its employees and agents are excluded from The Class.
23
     Plaintiff does not know the number of members in The Class, but believes the Class
24
     members number in the thousands, if not more. Thus, this matter should be certified
25
     as a Class Action to assist in the expeditious litigation of the matter.
26
           19.     The Class is so numerous that the individual joinder of all of its
27   members is impractical. While the exact number and identities of The Class
28
     members are unknown to Plaintiff at this time and can only be ascertained through


                                    CLASS ACTION COMPLAINT
                                               -4-
                 Case 3:19-cv-04339-SK Document 1 Filed 07/29/19 Page 5 of 8




 1   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 2   The Class includes thousands of members. Plaintiff alleges that The Class members
 3   may be ascertained by the records maintained by Defendant.
 4         20.     Plaintiff and members of The Class were harmed by the acts of
 5   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 6   and Class members via their telephone facsimile numbers thereby causing Plaintiff
 7   and Class members to incur certain charges or reduced telephone facsimile time for
 8   which Plaintiff and Class members had previously paid by having to retrieve or
 9   administer messages left by Defendant during those illegal calls, and invading the
10   privacy of said Plaintiff and Class members.
11         21.     Common questions of fact and law exist as to all members of The
12   Class which predominate over any questions affecting only individual members of
13   The Class. These common legal and factual questions, which do not vary between
14   Class members, and which may be determined without reference to the individual
15   circumstances of any Class members, include, but are not limited to, the following:
16
           a.      Whether, within the four years prior to the filing of this Complaint,
17                 Defendant sent telephone facsimile messages (other than for
18                 emergency purposes or made with the prior express consent of the
                   called party and with an opt-out notice contained in the messages) to
19
                   a Class member using any telephone facsimile machine to any
20                 telephone number assigned to a telephone facsimile service;
21         b.      Whether Plaintiff and the Class members were damaged thereby, and
                   the extent of damages for such violation; and
22         c.      Whether Defendant should be enjoined from engaging in such conduct
23                 in the future.
24
           22.     As a person who received numerous messages from Defendant using
25
     a telephone facsimile machine, without Plaintiff’s prior express consent, Plaintiff
26
     is asserting claims that are typical of The Class.
27
           23.     Plaintiff will fairly and adequately protect the interests of the members
28



                                   CLASS ACTION COMPLAINT
                                              -5-
                 Case 3:19-cv-04339-SK Document 1 Filed 07/29/19 Page 6 of 8




 1   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 2   class actions.
 3         24.     A class action is superior to other available methods of fair and
 4   efficient adjudication of this controversy, since individual litigation of the claims
 5   of all Class members is impracticable. Even if every Class member could afford
 6   individual litigation, the court system could not. It would be unduly burdensome
 7   to the courts in which individual litigation of numerous issues would proceed.
 8   Individualized litigation would also present the potential for varying, inconsistent,
 9   or contradictory judgments and would magnify the delay and expense to all parties
10   and to the court system resulting from multiple trials of the same complex factual
11   issues. By contrast, the conduct of this action as a class action presents fewer
12   management difficulties, conserves the resources of the parties and of the court
13   system, and protects the rights of each Class member.
14         25.     The prosecution of separate actions by individual Class members
15   would create a risk of adjudications with respect to them that would, as a practical
16   matter, be dispositive of the interests of the other Class members not parties to such
17   adjudications or that would substantially impair or impede the ability of such non-
18   party Class members to protect their interests.
19         26.     Defendant has acted or refused to act in respects generally applicable
20   to The Class, thereby making appropriate final and injunctive relief with regard to
21   the members of the California Class as a whole.
22                             FIRST CAUSE OF ACTION
23         Negligent Violations of the Telephone Consumer Protection Act
24                                 47 U.S.C. §227 et seq.
25         27.     Plaintiff repeats and incorporates by reference into this cause of
26
     action the allegations set forth above at Paragraphs 1-27.

27
           28.     The foregoing acts and omissions of Defendant constitute numerous

28
     and multiple negligent violations of the TCPA, including but not limited to each



                                   CLASS ACTION COMPLAINT
                                              -6-
                  Case 3:19-cv-04339-SK Document 1 Filed 07/29/19 Page 7 of 8




 1   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 2          29.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 3   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 4   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 5          30.     Plaintiff and the Class members are also entitled to and seek
 6   injunctive relief prohibiting such conduct in the future.
 7                            SECOND CAUSE OF ACTION
 8   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 9                                 47 U.S.C. §227 et seq.
10          31.     Plaintiff repeats and incorporates by reference into this cause of
11   action the allegations set forth above at Paragraphs 1-27.
12          32.     The foregoing acts and omissions of Defendant constitute numerous
13   and multiple knowing and/or willful violations of the TCPA, including but not
14   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
15   seq.
16          33.     As a result of Defendant’s knowing and/or willful violations of 47
17   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
18   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
19   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
20          34.     Plaintiff and the Class members are also entitled to and seek
21   injunctive relief prohibiting such conduct in the future.
22                                PRAYER FOR RELIEF
23    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
24                             FIRST CAUSE OF ACTION
25          Negligent Violations of the Telephone Consumer Protection Act
26
                                   47 U.S.C. §227 et seq.

27
                    As a result of Defendant’s negligent violations of 47 U.S.C.

28
                     §227(b)(1), Plaintiff and the Class members are entitled to and



                                    CLASS ACTION COMPLAINT
                                               -7-
                 Case 3:19-cv-04339-SK Document 1 Filed 07/29/19 Page 8 of 8




 1                  request $500 in statutory damages, for each and every violation,
 2                  pursuant to 47 U.S.C. 227(b)(3)(B); and
 3                 Any and all other relief that the Court deems just and proper.
 4                            SECOND CAUSE OF ACTION
 5   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 6                                 47 U.S.C. §227 et seq.
 7                 As a result of Defendant’s willful and/or knowing violations of 47
 8                  U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
 9                  and request treble damages, as provided by statute, up to $1,500, for
10                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
11                  U.S.C. §227(b)(3)(C); and
12                 Any and all other relief that the Court deems just and proper.
13                                    JURY DEMAND
14         35.     Pursuant to the Seventh Amendment to the Constitution of the United
15   States of America, Plaintiff reserves their right to a jury on all issues so triable.
16
17         Respectfully Submitted this 29th day of July, 2019.
18                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                     By: /s Todd M. Friedman
19                                       Todd M. Friedman
20                                       Law Offices of Todd M. Friedman
                                         Attorney for Plaintiff
21
22
23
24
25
26
27
28



                                    CLASS ACTION COMPLAINT
                                               -8-
